CONCURRING OPINION
Oliver, Judge:
I wish to state my specific concurrence in the holding reached by my colleague, Judge Nichols, hi this case. With the decision of our appellate court in United States v. A. J. Taylor of Santa Fe, New Mexico, 48 CCPA 97, C.A.D. 772, the law in the case has reached a significant turning with a corresponding change in the nature of plaintiff’s burden. That is, while a plaintiff is no longer required to show that his goods fall within the rather narrow confines of the Digest of Trade Data definition for the term “huaraches,” it is now incumbent upon him to show, by a convincing weight of the evidence, that the style of Mexican sandal in issue was so known in the trade by 1943 so as to validate the underlying proposition that it was a type of “huarache” known to and traded for by the negotiators of the Mexican Trade Agreement.
From a review of the record in this case, together with the existence of evidence in the incorporated cases concerning the question of the prevalency, before 1943, of huaraches having the upper or vamp section machine stitched to the soles, I find the plaintiff’s burden not discharged and I, therefore, concur in overruling the protests.